In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-22-00122-CR
     ___________________________

   BRIAN EDWARD SMITH, Appellant

                      V.

          THE STATE OF TEXAS


   On Appeal from the 30th District Court
           Wichita County, Texas
    Trial Court No. DC30-CR2021-1263


  Before Sudderth, C.J.; Kerr and Walker, JJ.
  Memorandum Opinion by Justice Walker
                           MEMORANDUM OPINION

      Brian Edward Smith seeks to appeal the trial court’s order placing him on

deferred adjudication for the felony offense of abandoning or endangering a child. See

Tex. Penal Code. Ann. § 22.041. Smith pleaded guilty pursuant to a plea agreement,

and the trial court sentenced him in accordance with that agreement. With Smith’s

notice of appeal, we received (1) the defendant’s waiver of rights to appeal and (2) the

trial court’s certification of defendant’s right of appeal. Both documents are signed by

Smith and indicate that he waived his right to appeal as part of his plea agreement.

      In a plea bargain case, the trial court must file a certification of the defendant’s

right to appeal. See Tex. R. App. P. 25.2(a)(2), (d). An appeal must be dismissed if the

certification of the right to appeal is not defective and shows that the defendant

waived his right to appeal pursuant to a plea agreement. Jones v. State, 488 S.W.3d 801,

804–05 (Tex. Crim. App. 2016); see Tex. R. App. P. 25.2(d) (requiring that an appeal

be dismissed “if a certification that shows the defendant has the right of appeal has

not been made part of the record”).

      We notified Smith of the certification issue and informed him that unless he or

another party filed a response by June 27, 2022, showing grounds for continuing the

appeal, we could dismiss it.     Smith’s appointed attorney responded that he was

required by the Supreme Court’s holding in Garza v. Idaho to file Smith’s notice of

appeal—as a “purely ministerial task”—because Smith had made a clear request that

he do so. See 139 S. Ct. 738, 746 (2019) (quoting Roe v. Flores-Ortega, 528 U.S. 470,

                                           2
471, 120 S. Ct. 1029, 1035 (2000)). However, this argument does not provide a valid

basis for continuing the appeal as there has been no indication that Smith’s waiver of

his right to appeal or the trial court’s certification was in any way defective. Cf. Jones,

488 S.W.3d at 804–05 (“A certification that is contrary to the record before the

appellate court is defective.”).

       Accordingly, we dismiss the appeal. See Tex. R. App. P. 25.2(d), 43.2(f); Sparks

v. State, No. 02-21-00188-CR, 2022 WL 488920, at *1–2 (Tex. App.—Fort Worth

Feb. 17, 2022, no pet.) (mem. op., not designated for publication).


                                                       /s/ Brian Walker

                                                       Brian Walker
                                                       Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: July 21, 2022




                                            3